                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Case No. 1:18-CV-00748-WO-JLW

LORENZO QUINTANA, on behalf of
himself and all others similarly situated,

               Plaintiff,                              CONSENT MOTION TO
                                                       SUBSTITUTE PARTIES
       v.

BB&T CORPORATION,

               Defendant,


       Pursuant to Fed. R. Civ. P. 15, and L.R. 7.3(j), Defendant BB&T Corporation, and

Plaintiff Lorenzo Quintana (“Plaintiff”), hereby move to substitute Branch Banking and

Trust Company (“BB&T Bank”) in the place of Defendant BB&T Corporation, and to

dismiss Plaintiff’s claims against BB&T Corporation without prejudice. In support of

this motion, the parties state:

       1.      Plaintiff has asserted claims against BB&T Corporation for violations of

the Telephone Consumer Protection Act (“TCPA”) based upon calls Plaintiff alleges he

received from BB&T Corporation for an “Allen Smith . . . regarding an outstanding

debt.” (Doc. 1 ¶¶ 3-4.)

       2.      Plaintiff has been informed by counsel for Defendant that BB&T

Corporation is not the correct entity to be named in this suit, and that the calls Plaintiff

alleges he received from Defendant BB&T Corporation would have actually been

initiated by BB&T Bank.




WBD (US) 44878293v1



       Case 1:18-cv-00748-WO-JLW Document 21 Filed 11/07/18 Page 1 of 4
          3.    Plaintiff agrees to voluntarily dismiss BB&T Corporation as a defendant in

this action without prejudice.

          4.     BB&T Bank agrees to be substituted as the named defendant in this

action.

          5.    The parties agree that the motions filed by BB&T Corporation on October

31, 2018 in response to Plaintiff’s complaint (Docs. 12-14) shall be deemed to have been

filed by BB&T Bank, and BB&T Bank shall be deemed to be the moving party with

respect to each motion. All present deadlines will remain in effect.

          WHEREFORE, the parties respectfully request that the Court enter an order

substituting BB&T Bank for BB&T Corporation, and dismissing Plaintiff’s claims

against BB&T Corporation without prejudice.

          Respectfully submitted this 7th day of November, 2018.

                                            /s/ Eric Troutman
                                            Eric Troutman*
                                            Artin Betpera*
                                            Susan Nikdel*
                                            WOMBLE BOND DICKINSON (US) LLP
                                            3200 Park Center Drive, Suite 700
                                            Costa Mesa, CA 92626
                                            Telephone: 657-266-1013
                                            Email: Eric.Troutman@wbd-us.com
                                            Email: Artin.Betpera@wbd-us.com
                                            Email: Susan.Nikdel@wbd-us.com

                                            *By special appearance

                                            Brent Powell
                                            NC Bar No. 41938
                                            WOMBLE BOND DICKINSON (US) LLP
                                            One West 4th Street
                                            Winston-Salem, NC 27101


WBD (US) 44878293v1



       Case 1:18-cv-00748-WO-JLW Document 21 Filed 11/07/18 Page 2 of 4
                                    Telephone: 336-728-7023
                                    Facsimile: 336-726-9023
                                    Email:     Brent.Powell@wbd-us.com

                                    Attorneys for Defendant BB&T Corporation

                                    By: /s/ Scott C. Harris
                                    Scott C. Harris
                                    WHITFIELD BRYSON & MASON LLP
                                    900 W. Morgan Street
                                    Raleigh, North Carolina 27603
                                    Telephone: (919) 600-5003
                                    Facsimile: (919) 600-5035

                                    Joshua D. Arisohn (by special appearance)
                                    BURSOR & FISHER, P.A.
                                    888 Seventh Avenue
                                    New York, NY 10019
                                    Telephone: (646) 837-7150
                                    Facsimile: (212) 989-9163
                                    E-Mail: jarisohn@bursor.com
                                    aobergfell@bursor.com

                                    Attorneys for Plaintiff




WBD (US) 44878293v1



       Case 1:18-cv-00748-WO-JLW Document 21 Filed 11/07/18 Page 3 of 4
                          CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2018, the foregoing DEFENDANT BB&T
CORPORATION’S CONSENT MOTION TO SUBSTITUTE PARTIES was served
on opposing counsel by filing the same on the CM/ECF system, which will send
electronic notification to the following:

Scott C. Harris
WHITFIELD BRYSON & MASON LLP
900 W. Morgan Street
Raleigh, North Carolina 27603
Telephone: (919) 600-5003
Facsimile: (919) 600-5035

Joshua D. Arisohn
Andrew Obergfell
BURSOR & FISHER, P.A.
888 Seventh Avenue
New York, NY 10019
Telephone: (646) 837-7150
Facsimile: (212) 989-9163
E-Mail:      jarisohn@bursor.com
             aobergfell@bursor.com

Attorneys for Plaintiff

                                     /s/ Eric Troutman




WBD (US) 44878293v1



       Case 1:18-cv-00748-WO-JLW Document 21 Filed 11/07/18 Page 4 of 4
